       Case 1:19-cv-00650-NGG-PK Document 30 Filed 02/26/20 Page 1 of 4 PageID #: 103
                                                                                            ATTORNEYS AT LAW
                                                                                            321 NORTH CLARK STREET
                                                                                            SUITE 2800
                                                                                            CHICAGO, IL 60654
                                                                                            312.832.4500 TEL
                                                                                            312.832.4700 FAX
                                                                                            WWW.FOLEY.COM

                                                                                            WRITER’S DIRECT LINE
                                                                                            312.832.5395
                                                                                            jwallace@foley.com EMAIL
                                                                 February 26, 2020

        VIA ECF
        The Honorable Nicholas G. Garaufis
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

                        Re:      Jamison et. al. v. Target Corporation, Case No. 1:19-cv-00650 (NGG)(PK)
                                 Request for Pre-Motion Conference

        Dear Judge Garaufis:

                We represent Defendant Target Corporation (“Target”) in the above-referenced matter. We
        write to request a pre-motion conference and to set forth the principal bases for Target’s proposed
        motion to dismiss for failure to state a claim.

                According to the First Amended Complaint (“FAC”), Plaintiffs claim that Target’s Market
        Pantry honey graham crackers (“Products”) statement of identity, “honey graham crackers,” creates an
        erroneous impression that the Products contain “a predominant amount of whole grain graham flour”
        and together with use of “‘Made with Real Honey’ beneath the arc of a honey bee” misleadingly
        represents that the Products contain more honey than sugar. FAC. ¶¶ 1, 3, 6 and 41. Plaintiffs allege
        claims for consumer fraud and false advertising in violation of New York General Business Law
        (“GBL”) §§ 349 and 350, and state law negligent misrepresentation, breach of express and implied
        warranty of merchantability, fraud, and unjust enrichment and breach of the Magnuson-Moss Warranty
        Act. Each of these causes of action fails as a matter of law and should be dismissed.

                 In order to state a claim for consumer fraud in violation of GBL §§ 349 and 350, Plaintiffs must
        establish that Target’s use of “graham crackers,” “honey graham crackers” and “made with real honey”
        were “likely to mislead a reasonable consumer acting reasonably under the circumstances.” Fink v. Time
        Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013). This burden is not met by the unique views of the
        plaintiff. Cohen v. JPMorgan Chase & Co., 498 F. 3d 111, 126 (2d Cir. 2007). Rather, the Court must
        “draw on its judicial experience and common sense” to determine whether a plausible claim of
        deception has been stated. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see also Daniel v. Mondelez Int’l, Inc.,
        287 F. Supp. 3d 177, 194 (E.D.N.Y. 2018) (“[a] reasonable consumer does not lack common sense”).

               The Federal Food and Drug Administration (“FDA”) requires that a common or usual name for
        a food be used on the label. See 21 CFR 101.3(a); 21 CFR 102.5; and
        https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocumentsRegulatorylnformat
        ion/UCM265446.pdf (identifying “vanilla wafers” as an example common name for a product). This type
        of product, namely a long, flat, sweet, crunchy, rectangular cracker, has been sold under the common or
        usual name “graham crackers.” Plaintiffs nowhere allege “graham cracker” is not the Products’


       BOSTON                 JACKSONVILLE          MILWAUKEE              SAN DIEGO            TALLAHASSEE
       BRUSSELS               LOS ANGELES           NEW YORK               SAN FRANCISCO        TAMPA
       CHICAGO                MADISON               ORLANDO                SHANGHAI             TOKYO
       DETROIT                MIAMI                 SACRAMENTO             SILICON VALLEY       WASHINGTON, D.C.
4816-4881-5028
       Case 1:19-cv-00650-NGG-PK Document 30 Filed 02/26/20 Page 2 of 4 PageID #: 104

       Page 2


        common or usual name. Accordingly, the Products comply with FDA regulations and Plaintiffs’ claims
        are preempted.

                 Plaintiffs ignore that “graham crackers” is the common or usual name for the Products, and
        their allegations that “graham crackers” means graham flour is the predominant or exclusive flour
        component, as opposed to white flour, or “graham crackers” means “whole grain” or implies the
        presence of nutrients associated with whole grains, such as fiber, are just not plausible. It is undisputed
        that the Products contain graham flour. FAC ¶ 51. Plaintiffs merely speculate that a substantial number
        of reasonable consumers would interpret “graham crackers” to have the same idiosyncratic meanings
        which Plaintiffs claim to give it, without even pleading that consumers understand “graham” is a type of
        whole wheat flour, let alone a type used in the Products.

                 Here, Target simply uses the common or usual name “graham crackers” to describe its Products,
        a name that has been used for decades to describe similarly formulated food items. Even if the use of
        “graham” in “graham cracker” could be construed to be ambiguous as to the Products’ grain content,
        courts have readily found that context matters for such ambiguous statements, and additional
        information on the product label can defeat a claim. Fink, 714 F3d at 741; Solak v. Hain Celestial Grp.,
        Inc., No. 17-704, 2018 WL1870474 (N.D.N.Y. Apr. 17, 2018) (dismissing claims that vegetable images
        on product were deceptive, finding any potential ambiguity about vegetable content was cured by
        ingredient list); In re 100% Grated Parmesan Cheese Marketing and Sales Practices Litigation, 348 F. Supp. 3d
        797 (N.D. Ill. 2018) (dismissing claim against ‘100% Grated Parmesan Cheese’ as ambiguous and stating
        “consumers who interpret ambiguous statements in an unnatural or debatable manner do so
        unreasonably if an ingredient label would set them straight”). Here, not only have Plaintiffs pled no
        factual support for their idiosyncratic claims, the ingredient list dispels any potential ambiguity by clearly
        identifying the flour content of the Products. Id. Based on these facts, this case is readily
        distinguishable from the claims at issue in Mantikas v. Kellogg Company, 910 F.3d 633 (2d Cir. 2018).
        Specifically, in Mantikas, the Second Circuit held the plaintiffs had plausibly alleged that the label claim
        “Made with Whole Grain” suggested whole grains were the predominant ingredient in Cheez-It
        crackers, when they were not. Here, in contrast, Defendant makes no such claim about the Product’s
        grain content, and instead simply calls the Products by their common or usual name “graham crackers.”

                Plaintiffs’ claim that the use of “honey” is misleading is also preempted. The FDCA explicitly
        permits manufacturers to use the common or usual name of a characterizing flavor on the label panels,
        as well as “direct or indirect representations ... by word, vignette ... or other means” on the label, labeling
        or advertising of a food. 12 CFR § 101.22(i). Plaintiffs do not dispute that honey is present in the
        Products in an amount sufficient to be a flavor, and that it is functioning as a flavor. Therefore, use of
        “honey” and depictions regarding honey on the package are permitted and Plaintiffs’ claim is
        preempted.

                Plaintiffs’ “made with real honey” claim is also implausible. Plaintiffs concede that the claim is
        true. It is unreasonable to assume that any substantial number of consumers would understand the
        claim to mean honey, rather than sugar, is the primary or exclusive sweetener. Moreover, if there is any
        ambiguity in the claim, the ingredient list would cure any confusion. Watson v. Kellogg Sales Co., 1:19-cv-
        01356, Dkt. No. 30 (S.D.N.Y. Oct. 15, 2019) (dismissing claim “honey” flavored graham cracker
        product was deceptive because the product also contained sugar); Reyes v. Crystal Farms Refrig. Distrib. Co.,
        No. 18-2250, 2019 WL 3409883, at *3 (E.D.N.Y. July 26, 2019) (dismissing claim “made with real
        butter” was deceptive because potatoes also contained margarine).



4816-4881-5028
       Case 1:19-cv-00650-NGG-PK Document 30 Filed 02/26/20 Page 3 of 4 PageID #: 105

       Page 3


                 Additionally, Plaintiffs’ claim that honey misleadingly darkens the Products’ color, is devoid of
        any factual support and should be dismissed. Color is not an indicator of whole grain, as even lighter
        colored products can be whole grain. https://www.mayoclinic.org/healthy-lifestyle/nutrition-and-
        healthy-eating/expert-answers/whole-wheat-bread/faq-20057999. Also, and to the extent Plaintiffs
        base any claims solely on Defendant’s alleged violation of FDA regulations, they have misinterpreted the
        statutory requirements and do not have standing to bring such claims under New York law. Bowling v.
        Johnson & Johnson, 65 F. Supp. 3d 371, 376–77 (S.D.N.Y. 2014) (“the FDCA does not authorize private
        causes of action.”). Finally, Plaintiffs’ claims are deficient for failing to allege that they themselves were
        in fact deceived by the Products’ labels.

        Plaintiffs’ other claims are also fatally deficient:
         Under the economic loss rule, Plaintiffs’ negligent misrepresentation claim cannot survive. A
            plaintiff who has “suffered economic loss, but not personal or property injury” may not recover in
            tort if non-tort causes of action and remedies are available. Weisblum v. Prophase Labs, Inc., 88 F. Supp.
            3d 283, 297 (S.D.N.Y. 2015) (citation and internal quotation marks omitted).
         Plaintiffs’ unjust enrichment claim is barred by New York law as duplicative of Plaintiffs’ other
            claims. See Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012) (“An unjust enrichment claim is
            not available where it simply duplicates, or replaces, a conventional contract or tort claim.”)
         Plaintiffs’ breach of express warranty fails, because Plaintiffs do not “provide factual allegations, as
            opposed to conclusory statements” or allege notice of the claim to Defendant “within a reasonable
            time after discovering it.” Petrosino v. Stearn's Products, Inc., 16-CV-7735 (NSR), 2018 WL 1614349, at
            *8 (S.D.N.Y. Mar. 30, 2018).
         Plaintiffs’ breach of implied warranty claim fails for not pleading that the Products were “unfit to be
            consumed,” Brumfield v. Trader Joe’s Co., No. 17-3239, 2018 WL 4168956 (S.D.N.Y. Aug. 30, 2018).
         Plaintiffs’ Magnuson-Moss Warranty Act (“MMWA”) claim fails because the MMWA only applies
            to warranties, not product descriptions, and, e.g. “graham crackers,” does not represent the Products
            are “defect free” or “meet a specified level of performance over a specified period of time.” 15
            U.S.C. § 2301(d)(3)(A); Bowling v. Johnson & Johnson, 65 F. Supp. 3d 371, 377-79 (S.D.N.Y. 2014)
            (citing 15 U.S.C. § 2301(6); Brazil v. Dole Food Co., 935 F. Supp. 2d 947, 965-66.
         Plaintiffs’ claim for fraud fails because Plaintiffs fail to allege any facts showing the necessary
            fraudulent intent. See Davis v. Hain Celestial Grp., Inc., 297 F. Supp. 3d 327, 337 (E.D.N.Y. 2018)
            (Neither simple knowledge that a statement is false, nor a “generalized motive to satisfy consumers’
            desires [or] increase sales and profits is sufficient to establish fraudulent intent.”).
         Plaintiffs lack standing to seek injunctive relief. They have “necessarily become aware of the alleged
            misrepresentations” and there is “no danger that they will be again be deceived by them.” See Davis,
            297 F. Supp. 3d at 339 (internal citations and quotations omitted).

                 Under the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773,
        1780-81 (2017), non-resident class members cannot establish personal jurisdiction in a venue in they are
        not residents. Specifically, the Supreme Court held that the California district court in that case lacked
        personal jurisdiction over claims of non-California resident plaintiffs who did not purchase and were not
        injured by the subject product in California. As for purchases made outside of New York, courts have
        made clear that such claims are barred by Bristol-Myers Squibb. See, e.g., Spratley v. FCA US LLC, No. 17-
        62, 2017 WL 4023348, at *7 (N.D.N.Y. Sept. 12, 2017) (applying Bristol-Myers, “the Court lacks specific
        jurisdiction over the out-of-state Plaintiffs’ claims” when they “have shown no connection between
        their claims and Chrysler’s contacts with New York”).



4816-4881-5028
       Case 1:19-cv-00650-NGG-PK Document 30 Filed 02/26/20 Page 4 of 4 PageID #: 106

       Page 4




                                              Respectfully submitted,
                                               /s/Jaclyne D. Wallace

                                              Jaclyne D. Wallace

        cc: All Counsel of Record (via ECF)




4816-4881-5028
